 Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 1 of 8 PageID: 338



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



______________________________
                              :
UNITED STATES OF AMERICA      :
                              :         Crim. No. 13-095 (NLH)
     v.                       :
                              :
RENE ROSARIO                  :         OPINION
               Defendant      :
______________________________:


APPEARANCES:

FEDERAL PUBLIC DEFENDER’S OFFICE
By: Anita Aboagye-Agyeman, Assistant Federal Public Defender
1002 Broad Street
Newark, New Jersey 07102

     On behalf of Defendant Rene Rosario

OFFICE OF THE UNITED STATES ATTORNEY
By: Diana Vondra Carrig, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101

     On behalf of the United States of America



HILLMAN, United States District Judge

     This matter comes before this Court upon Defendant Rene

Rosario’s Supplemental Memorandum for Reduction of Sentence

[Dkt. No. 31] and prior pro se Motion for Reduction of Sentence

[Dkt. No. 28], both pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A).   Defendant is an inmate currently serving a 168-

month sentence at the minimum-security satellite prison camp
 Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 2 of 8 PageID: 339



(the “Camp” or “Lewisburg Camp”) at United States Penitentiary

(“USP”) Lewisburg, a federal prison in Lewisburg, Pennsylvania.

       In the instant motion, Defendant seeks immediate release to

home confinement on the basis of multiple medical conditions –

namely, asthma and obesity – which he contends put him at a

heightened risk for complications if he contracts COVID-19.            The

Government opposes Defendant’s motion, arguing that Defendant

does not merit release under the factors set forth in 18 U.S.C.

§ 3553(a).    The Government also asserts that the Federal Bureau

of Prisons (“BOP”) has taken significant steps to protect the

health of inmates in its custody, including those housed at USP

Lewisburg and its Camp.

       For the reasons stated below, Defendant’s motion will be

denied.

  I.      FACTUAL AND PROCEDURAL BACKGROUND

       On February 6, 2013, Defendant pleaded guilty to a one

count Information, on a charge – namely, conspiracy to

distribute and possess with intent to distribute more than 500

grams of cocaine, in violation of 21 U.S.C. § 846 – stemming

from an attempt to purchase four kilograms of cocaine from

individuals working with the New Jersey State Police and United

States Drug Enforcement Administration.
 Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 3 of 8 PageID: 340



     On September 5, 2013, this Court sentenced Defendant to 168

months’ imprisonment, a 20-month downward variance from the

advisory Guidelines range.

     Defendant first submitted a petition for compassionate

release to the Lewisburg Camp administration on March 30, 2020.

The administration issued a denial of that request on April 9,

2020.   On July 6, 2020, Defendant filed a pro se motion, and on

August 21, 2020, filed a supplemental memorandum through

counsel, seeking compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A).   Defendant alleges that he suffers from asthma

and obesity, which makes him particularly vulnerable to becoming

seriously ill from COVID-19, and that he is more likely to

contract COVID-19 while incarcerated at Lewisburg Camp.

  II.   LEGAL STANDARD

     “The recently enacted First Step Act allows a defendant to

be afforded compassionate release for ‘extraordinary and

compelling reasons.’” United States v. Sellers, Crim. No. 10-

434, 2020 WL 1972862, at *1 (D.N.J. April 24, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).      Before bringing a motion for

reduced sentence on their own behalf, defendants first “must ask

the Bureau of Prisons (‘BOP’) to do so on their behalf, give BOP

thirty days to respond, and exhaust any available administrative

appeals.” United States v. Raia, Civ. No. 20-1033, 2020 WL

1647922, at *1 (3d Cir. April 2, 2020) (citing 18 U.S.C. §
 Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 4 of 8 PageID: 341



3582(c)(1)(A)).    “Thus, under the First Step Act, a defendant

seeking a reduction in his term of imprisonment bears the burden

of satisfying both that he has (1) exhausted remedies before

seeking judicial review, and (2) that compelling and

extraordinary reasons exist to justify compassionate release.”

Sellers, 2020 WL 1972862 at *1 (citing 18 U.S.C. §

3582(c)(1)(A)).

     At this second step, a court may reduce an inmate’s

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court

finds that (1) extraordinary and compelling reasons warrant a

reduction, (2) the reduction would be consistent with applicable

policy statements issued by the Sentencing Commission, and (3)

the applicable sentencing factors under § 3553(a) warrant a

reduction.” United States v. Pabon, Crim. No. 17-165-1, 2020 WL

2112265, at *2 (E.D. Pa. May 4, 2020).

  III. DISCUSSION

     As the nation continues to grapple with the COVID-19

pandemic, the Court considers Defendant’s Motion and its

underlying concerns with seriousness.        However, as the United

States Court of Appeals for the Third Circuit has articulated,

“the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot

independently justify compassionate release, especially

considering BOP’s statutory role and its extensive and
 Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 5 of 8 PageID: 342



professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

     Defendant alleges, and the Government does not dispute,

that Defendant has satisfied the exhaustion requirement by

submitting a request for compassionate release to the Lewisburg

Camp administration and receiving a denial of that request.

Further, Defendant alleges, and the Government agrees, that

Defendant’s obesity, as evidenced by a BMI in excess of 30, is

an “extraordinary and compelling reason” for compassionate

release in the face of the current pandemic.         The parties

diverge, however, on whether conditions at Lewisburg Camp also

constitute an “extraordinary and compelling reason.”           Therefore,

the Court focuses first on that question, and then on the final

step of the analysis: whether the applicable sentencing factors

under § 3553(a) warrant a reduction in Defendant’s sentence.

     Defendant argues that prison conditions at Lewisburg Camp,

and in BOP custody generally, put Defendant at heightened risk

of contracting COVID-19.     Defendant alleges that he “cannot

follow the CDC’s social distancing and other preventative

measures” while incarcerated.      He also alleges that recent

transfers into the prison of inmates from South Carolina has

increased his risk of exposure to COVID-19, and that the

prison’s testing capacity are insufficient for dealing with the

pandemic.   Defendant also alleges that inmates are prohibited
    Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 6 of 8 PageID: 343



possession of hand sanitizer, and are given minimal personal

protective equipment (e.g. one cloth mask, two single-use

disposable masks every two weeks, etc.).

       The Government argues that BOP has undertaken a number of

interventions, in accordance with its Coronavirus (COVID-19)

Action Plan (the “Action Plan”), to minimize risk of virus

transmission into and within BOP facilities.            These steps

include imposing restrictions on visitation, transfers, and non-

essential activities; increasing medical screening of inmates

and staff; and implementing changes in facility maintenance and

sanitation.      These steps appear to have had some effectiveness.

According to the BOP website, as of the date of this Opinion the

entirety of USP Lewisburg (both the Camp and the prison) has

only eight confirmed active cases, all of which are staff. 1

       The Court is mindful that the general conditions of

incarceration – confinement in relatively small enclosed spaces,

use of common bathrooms, rationed access to hygienic products

and healthcare – make prisons potential “hot spots” for virus

transmission.      However, given the markedly restrained

progression of the virus within USP Lewisburg, as compared to

within the Delaware Valley region generally, BOP’s Action Plan

appears to be having a positive impact.


1 See https://www.bop.gov/coronavirus/ (last visited November 19,
2020).
    Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 7 of 8 PageID: 344



       Under the circumstances, granting Defendant’s request to be

released to reside with his mother and stepfather in Pennsauken,

New Jersey could place him at greater risk of contracting COVID-

19 than the risk he currently faces.           As of November 19, 2020,

Camden County had 16,218 confirmed cases and 588 deaths. 2

       The Court is sympathetic to Defendant’s concerns for his

health while in custody.        Nevertheless, Defendant has failed to

demonstrate that conditions at FCI Schuylkill provide an

“extraordinary and compelling” reason justifying his

compassionate release.

       While the Court agrees that Defendant’s obesity constitutes

an “extraordinary and compelling” reason for release, it must

also weigh the sentencing factors set forth in 18 U.S.C. §

3553(a), such as the nature and circumstances of the crime,

Defendant’s background and characteristics, and the need for

specific and general deterrence. See Pabon, 2020 WL 2112265, at

*2.

       In this case, several factors weigh heavily against

release.     Defendant’s crime of conviction involved the attempted

purchase of multiple kilograms of cocaine and the seizure of

multiple loaded weapons from his co-defendant, took place in a


2 Camden County, NJ , “COVID-19 Updates and Resources”, available
at https://www.camdencounty.com/service/covid-19-updates-and-
preparations/most-recent-updates/ (accessed on November 19,
2020).
 Case 1:13-cr-00095-NLH Document 35 Filed 11/20/20 Page 8 of 8 PageID: 345



busy shopping center, and culminated in a dangerous high-speed

chase in an attempt to elude law enforcement.         Additionally,

Defendant’s record is that of a career criminal, and includes

three prior felony drug convictions, each resulting in sentences

of imprisonment.       These are serious crimes that should give any

court pause in considering early release.

     Moreover, Defendant has served less than two-thirds of his

168-month sentence – a sentence which already included a twenty-

month downward variance from the minimum Guidelines sentence.

Release now would not reflect the seriousness of Defendant’s

offense, and would be inconsistent with notions of both specific

and general deterrence.

     The Court thus finds that the sentencing factors in 18

U.S.C. § 3553(a) weigh against Defendant’s release.

  IV.     CONCLUSION

     For the foregoing reasons, Defendant’s Supplemental

Memorandum for Reduction of Sentence [Dkt. No. 36] and prior pro

se Motion for Reduction of Sentence [Dkt. No. 34], both pursuant

to the First Step Act, 18 U.S.C. § 3582(c)(1)(A), will be

denied.

     An Order consistent with this Opinion shall issue on this

date.

DATED: November 20, 2020                 /s Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
